                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

DEBRA BOONE O’BRIEN,

             Plaintiff,
                                                      Civil Case No. 18-10396
v.                                                    Honorable Linda V. Parker

COMMISSIONER OF SOCIAL
SECURITY,

             Defendant.
                                         /

   OPINION AND ORDER (1) ADOPTING MAGISTRATE JUDGE’S
AUGUST 16, 2019 REPORT AND RECOMMENDATION [ECF NO. 24]; (2)
 DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT [ECF
  NO. 20]; (3) GRANTING DEFENDANT’S MOTION FOR SUMMARY
   JUDGMENT [ECF NO. 22]; AND (4) AFFIRMING DEFENDANT’S
                           DECISION

      On February 1, 2018, Plaintiff filed this lawsuit challenging the

Commissioner of Social Security’s (“Commissioner”) final decision denying

Plaintiff’s application for social security benefits under the Social Security Act.

(ECF No. 1.)

      This lawsuit comes after Plaintiff’s May 17, 2012 application for social

security benefits, (R. at 116-24), Administrative Law Judge (“ALJ”) Anthony R.

Smereka’s October 24, 2013 opinion finding that Plaintiff was not disabled under

the Social Security Act, (R. at 16-29), and the Appeals Council’s subsequent denial

of Plaintiff’s request for review, (R. 1-6). In response, Plaintiff appealed to this
Court, Case No. 15-12200, and on November 17, 2016, Judge Thomas L.

Ludington adopted Magistrate Judge Elizabeth A. Strafford’s report and

recommendation (“R&R”), remanding Plaintiff’s action for the ALJ “to clarify

which evidence in the record is considered relevant and to explain the basis for that

conclusion, to scrutinize the consistency between the claimant’s testimony and the

objective medical findings, and to consider the correct age and age group of the

claimant.” (R. at 736 (citing R. at 825-40; R. at 841-44).) The Appeals Council

then remanded this matter to ALJ Smereka for further proceedings consistent with

the order of the Court. (R. at 847.)

      On August 24, 2017, ALJ Smereka held a new hearing, at which Plaintiff

and a vocational expert, Michele D. Robb, testified. (R. at 763-806.) On October

2, 2017, ALJ Smereka issued an opinion, which again determined that Plaintiff was

not disabled within the meaning of the Social Security Act. (R. at 733-62.) The

Appeals Council subsequently denied Plaintiff’s request for review, and thus ALJ

Smereka’s October 2, 2017 decision became the Commissioner’s final decision.

      Plaintiff timely filed the instant lawsuit on February 1, 2018. (ECF No. 1.)

On February 5, 2018, this Court referred the matter to Magistrate Judge Anthony

P. Patti for all pretrial proceedings, including a hearing and determination of all

non-dispositive matters pursuant to 28 U.S.C. §636(b)(1)(A) and/or a R&R on all

dispositive matters pursuant to 28 U.S.C. § 636(b)(1)(B) and (C). (ECF No. 4.)


                                          2
      The parties subsequently filed cross-motions for summary judgment. (ECF

Nos. 20, 22.)

      On August 16, 2019, Magistrate Judge Patti issued an R&R recommending

that this Court grant the Commissioner’s motion and deny Plaintiff’s motion.

(ECF No. 24.) In the R&R, Magistrate Judge Patti rejects Plaintiff’s argument that

the ALJ’s decision is unsupported by substantial evidence and that the ALJ failed

to properly evaluate opinion evidence. At the conclusion, Magistrate Judge Patti

advises the parties that they may object to and seek review of the R&R within 14

days of service upon them. (Id. at Pg. ID 1396-97.) He further specifically advises

the parties that “[f]ailure to file specific objections constitutes a waiver of any

further right to appeal.” (Id. at Pg. ID 1396 (citing Thomas v. Arn, 474 U.S. 140

(1985); Howard v. Sec’y of Health & Human Servs., 932 F.2d 505 (6th Cir.

1991)).) Neither party filed objections to the R&R.

      The Court has carefully reviewed the R&R and concurs with the conclusions

reached by Magistrate Judge Patti. The Court therefore adopts Magistrate Judge

Patti’s August 16, 2019 R&R.

      Accordingly,

      IT IS ORDERED that Plaintiff’s motion for summary judgment (ECF No.

20) is DENIED;




                                           3
     IT IS FURTHER ORDERED that Defendant’s motion for summary

judgment (ECF No. 22) is GRANTED.

     IT IS FURTHER ORDERED that Defendant’s decision finding Plaintiff

not disabled under the Social Security Act is AFFIRMED.

                                          s/ Linda V. Parker
                                          LINDA V. PARKER
                                          U.S. DISTRICT JUDGE

Dated: September 18, 2019




                                      4
